                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

RICKY J. DARROW,

        Plaintiff,

   v.                                                      Case No. 19-CV-797

CONNIE PUTLAND and
WILLIAM SMITH,

        Defendants.


              ORDER DENYING PLAINTIFF’S RULE 60(B)(4) MOTION


        On December 4, 2019, Ricky J. Darrow, appearing pro se, filed an amended complaint

against his former employer, the University of Wisconsin–Whitewater, alleging that he was

terminated from his employment without due process of law. (Docket # 21.) After screening

his amended complaint, Darrow was allowed to proceed against defendants Connie Putland

and William Smith on his 42 U.S.C. § 1983 claim that he was deprived of his property interest

in continued employment without due process of law. (Docket # 26.) The defendants moved

for summary judgment dismissing Darrow’s claims (Docket # 31) and the motion was granted

on April 23, 2020 (Docket # 41). Judgment was entered on April 28, 2020. (Docket # 42.)

Darrow filed a notice of appeal on May 13, 2020. (Docket # 43.)

        On May 14, 2020, the Seventh Circuit Court of Appeals issued an order questioning

whether all defendants consented to proceed before a magistrate judge. (Docket # 2 in Appeal

No. 20-1806.) The court of appeals stated that unless all parties to the litigation consent, the

magistrate judge lacks authority to enter final judgment. If the magistrate judge lacks authority

to enter final judgment, the court of appeals lacks jurisdiction to review the judgment. (Id.)



           Case 2:19-cv-00797-NJ Filed 08/02/21 Page 1 of 3 Document 53
The court of appeals gave both parties until May 28, 2020 to provide a brief memorandum

addressing its jurisdiction. (Id.) The defendants-appellees filed their jurisdictional

memorandum (Docket # 9 in Appeal No. 20-1806) and upon consideration of appellees’

memorandum, the court of appeals was satisfied that the magistrate judge had authority to

enter final judgment and that the court of appeals had jurisdiction to proceed with the appeal

(Docket # 10). The court of appeals ordered briefing on the appeal. (Id.) On May 6, 2021, the

court of appeals issued an order affirming the judgment. (Docket # 19 in Appeal No. 20-

1806.) Darrow filed a letter regarding the status of the case which the court of appeals

construed as a petition for rehearing. (Docket # 23-1 in Appeal No. 20-1806.) On June 16,

2021, the court of appeals denied the petition for rehearing (Docket # 25 in Appeal No. 20-

1806) and the court of appeals issued its mandate on June 24, 2021 (Docket # 26).

       Currently before me is Darrow’s motion pursuant to Fed. R. Civ. P. 60(b)(4)

requesting the Court find the judgment void. (Docket # 52.) Darrow, relying on the court of

appeals’ May 14, 2020 Order requesting briefing on jurisdiction, argues that the court of

appeals determined that the magistrate judge did not have authority to enter final judgment

and that the court of appeals erred by failing to return the case to the district court. (Id.)

Darrow misunderstands the jurisdictional proceedings that occurred in the court of appeals.

While the court of appeals did question whether the district court had full consent and ordered

briefing on the issue, after reviewing the defendants-appellees’ submission (Darrow did not

provide a submission on jurisdiction), the court of appeals was satisfied that it had jurisdiction

to proceed. The case was briefed by both Darrow and the defendants and the court of appeals

affirmed the judgment.

       Darrow has not shown relief is appropriate under Rule 60(b)(4). The motion is denied.


                                                2

          Case 2:19-cv-00797-NJ Filed 08/02/21 Page 2 of 3 Document 53
Dated at Milwaukee, Wisconsin this 2nd day of August, 2021.


                                         BY THE COURT
                                                    T



                                        _________________________
                                        _____________________
                                                           ___________
                                        NANCY JOSJOSEPH EPPH
                                        United States Magistrate Judge




                                    3

  Case 2:19-cv-00797-NJ Filed 08/02/21 Page 3 of 3 Document 53
